teaDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
 	Applicant’s election with traverse of claim(s) 1-3, 9-14, 19-23, and 28-30 in the reply filed 07/21/2022 is acknowledged. Claim(s) 4-8, 15-18, and 24-27 are withdrawn from consideration. 
	Applicant’s response, filed 07/21/2022, to the restriction requirement mailed 05/27/2022 has been acknowledged and the Examiner agrees with the arguments. Therefore, claims 4-8, 15-18, and 24-27 are reinstated and claims 1-30 are examined hereinafter. 

Allowable Subject Matter
 	Claim(s) 6-7, 11, 16-17, 21, 25-26, and 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
 	Claim(s) 1, 10, 12, 20, 22, and 29 is/are objected to because of the following informalities:  
Claims 1, 12, and 22 recite “selecting a second beam pair link comprising a second transmit beam of the plurality of second transmit beams and a second receive beam of the plurality of third receive beams” but it should be “selecting a second beam pair link comprising a second transmit beam of the plurality of second transmit beams and a second receive beam of the plurality of second receive beams”.	Claims 10, 20, and 29 and recite “FR2”, “FR4-a”, “FR4-1”, “FR4”, and “FR5”. Acronyms must be specified.	Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	 Such claim limitation(s) is/are: means for receiving a plurality of first transmit beams, means for selecting at least one first beam pair link, means for receiving a plurality of second transmit beams, means for selecting a second beam pair link, and means for communicating in claim(s) 22, and means for measuring a respective received power and means for selecting the at least one first beam pair link in claim(s) 23, and means for receiving a plurality of synchronization signal blocks in claim(s) 25, and means for selecting the at least one first beam pair link in claim(s) 26, and means for sending an internal request and means for receiving an internal report in claim(s) 27, and means for receiving the plurality of first transmit beams in claim(s) 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	For example, [0148] discloses “the UE 1000 includes means for performing the various functions and processes described in relation to FIGS. 11-13. In one aspect, the aforementioned means may be the processor 1004 shown in FIG. 10 configured to perform the functions recited by the aforementioned means. In another aspect, the aforementioned means may be a circuit or any apparatus configured to perform the functions recited by the aforementioned means” and [0132]-[0147] disclose the various algorithms of the different means in claims 22-23. 25-27 and 30.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 9, 12-14, 19, 22-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al. (US 2021/0391911 A1) in view of Ha et al. (US 2019/0245606 A1).

Regarding claim 1, Hoydis discloses A method for wireless communication at a user equipment (UE) in a wireless communication network ([0086]: a user device (=UE) may be a receiver. [0077]: the user device communicates with a base station), the method comprising:
receiving a plurality of first transmit beams on each of a plurality of first receive beams (Figs. 7A and 8, [0071]: receive first alignment data comprising measurement data for a plurality of beam pair transmissions between beams 71-74 of the base station (=first transmit beams) and beams of the user device (=first receive beams)), wherein each of the plurality of first transmit beams and the plurality of first receive beams are spatially directional beams (Figs. 1-2: each beam of the base station and the UE are spatially directional beams);
selecting at least one first beam pair link (Fig. 8, [0072]: select a broad beam pair combination), each comprising a respective first transmit beam of the plurality of first transmit beams and a respective first receive beam of the plurality of receive beams ([0073]: the broad beam pair combination may comprise the first broad beam 71 of the base station. Fig. 7A, [0071]: the first broad beam 71 among beams 71-74 of the base station is part of a beam pair transmission with a beam among a plurality of beams of the user device), wherein each first transmit beam of the at least one first beam pair link comprises a respective first downlink spatial direction and each first receive beam of the at least one first beam pair link comprises a respective first uplink spatial direction ([0071]-[0073]: the first broad beam 71 of the base station is part of a beam pair transmission with a beam of the user device. [0077]: the user device communicates with the base station. Figs. 1-2: the beams of the base station are downlink spatial directional beams and the beams of the user device are uplink spatial directional beams);
receiving a plurality of second transmit beams on each of a plurality of second receive beams (Figs. 7B and 8, [0073]: receive second alignment data comprising measurement data for a plurality of sub-beam pair transmissions within the selected broad beam pair combination, i.e., between beams 76-79 of the base station (=second transmit beams) and beams of the user device (=second receive beams)), wherein the plurality of second transmit beams each comprises a respective second downlink spatial direction within at least one of the respective first downlink spatial directions and the plurality of second receive beams each comprises a respective second uplink spatial direction within at least one of the respective first uplink spatial directions (Figs. 7A-7B, [0073]: the plurality of sub-beams 76-79 are part of the first broad beam 71 and are part of the sub-beam pair transmissions with a beam among a plurality of beams of the user device. Figs. 1-2: each beam of the base station and the UE are spatially directional beams);
selecting a second beam pair link comprising a second transmit beam of the plurality of second transmit beams and a second receive beam of the plurality of third receive beams (Figs. 7B and 8, [0074]: select a narrow beam pair combination. [0073]: the narrow beam pair combination may comprise the first narrow beam 76 among narrow beams 76-79 of the base station and a beam among a plurality of beams of the user device); and
communicating with a transmission and reception point (TRP) utilizing the second beam pair link ([0074], [0077]: the selected narrower beam pair combination has the strongest communication channel between the base station (=TRP) and the user device).
Hoydis does not disclose the beam pair transmissions between beams 71-74 of the base station and the beams of the user device are within a first frequency band and the sub-beam pair transmissions between beams 76-79 of the base station and the beams of the user device are within a second frequency band different than the first frequency band.
However, Ha discloses the beam pair transmissions between beams 71-74 of the base station and the beams of the user device are within a first frequency band ([0077]-[0078]: terminal measures beams per beam pair on a primary carrier. [0080]: the beam pair includes transmit beam of the base station and receive beam of the terminal) and the sub-beam pair transmissions between beams 76-79 of the base station and the beams of the user device are within a second frequency band different than the first frequency band ([0077]-[0078]: the beam measurement is also performed on a secondary carrier. [0080]: the beam pair includes transmit beam of the base station and receive beam of the terminal. [0081]: the same beam pair is used on multiple carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beams 71-74 of the base station and the beams of the user device and the beams 76-79 of the base station which are sub-beams of broad beam 71 and the beams of the user device, as taught by Hoydis, to be on a primary carrier and a secondary carrier, respectively, as taught by Ha.
Doing so allows the terminal to perform an effective beam selection based on measurements on two carriers (Ha: [0081]).

Regarding claim 12, Hoydis discloses A user equipment (UE) configured for wireless communication ([0086]: a user device (=UE) may be a receiver. [0077]: the user device communicates with a base station), comprising:
a processor (Fig. 11: processor 302); and
a memory coupled to the processor (Fig. 11: memory 304 coupled to processor 302),
wherein the processor and the memory are configured to ([0092]: memory 304 is used by the processor 302):
receive a plurality of first transmit beams on each of a plurality of first receive beams (Figs. 7A and 8, [0071]: receive first alignment data comprising measurement data for a plurality of beam pair transmissions between beams 71-74 of the base station (=first transmit beams) and beams of the user device (=first receive beams)), wherein each of the plurality of first transmit beams and the plurality of first receive beams are spatially directional beams (Figs. 1-2: each beam of the base station and the UE are spatially directional beams);
select at least one first beam pair link (Fig. 8, [0072]: select a broad beam pair combination), each comprising a respective first transmit beam of the plurality of first transmit beams and a respective first receive beam of the plurality of receive beams ([0073]: the broad beam pair combination may comprise the first broad beam 71 of the base station. Fig. 7A, [0071]: the first broad beam 71 among beams 71-74 of the base station is part of a beam pair transmission with a beam among a plurality of beams of the user device), wherein each first transmit beam of the at least one first beam pair link comprises a respective first downlink spatial direction and each first receive beam of the at least one first beam pair link comprises a respective first uplink spatial direction ([0071]-[0073]: the first broad beam 71 of the base station is part of a beam pair transmission with a beam of the user device. [0077]: the user device communicates with the base station. Figs. 1-2: the beams of the base station are downlink spatial directional beams and the beams of the user device are uplink spatial directional beams);
receive a plurality of second transmit beams on each of a plurality of second receive beams (Figs. 7B and 8, [0073]: receive second alignment data comprising measurement data for a plurality of sub-beam pair transmissions within the selected broad beam pair combination, i.e., between beams 76-79 of the base station (=second transmit beams) and beams of the user device (=second receive beams)), wherein the plurality of second transmit beams each comprises a respective second downlink spatial direction within at least one of the respective first downlink spatial directions and the plurality of second receive beams each comprises a respective second uplink spatial direction within at least one of the respective first uplink spatial directions (Figs. 7A-7B, [0073]: the plurality of sub-beams 76-79 are part of the first broad beam 71 and are part of the sub-beam pair transmissions with a beam among a plurality of beams of the user device. Figs. 1-2: each beam of the base station and the UE are spatially directional beams);
select a second beam pair link comprising a second transmit beam of the plurality of second transmit beams and a second receive beam of the plurality of third receive beams (Figs. 7B and 8, [0074]: select a narrow beam pair combination. [0073]: the narrow beam pair combination may comprise the first narrow beam 76 among narrow beams 76-79 of the base station and a beam among a plurality of beams of the user device); and
communicate with a transmission and reception point (TRP) utilizing the second beam pair link ([0074], [0077]: the selected narrower beam pair combination has the strongest communication channel between the base station (=TRP) and the user device).
Hoydis does not disclose the beam pair transmissions between beams 71-74 of the base station and the beams of the user device are within a first frequency band and the sub-beam pair transmissions between beams 76-79 of the base station and the beams of the user device are within a second frequency band different than the first frequency band.
However, Ha discloses the beam pair transmissions between beams 71-74 of the base station and the beams of the user device are within a first frequency band ([0077]-[0078]: terminal measures beams per beam pair on a primary carrier. [0080]: the beam pair includes transmit beam of the base station and receive beam of the terminal) and the sub-beam pair transmissions between beams 76-79 of the base station and the beams of the user device are within a second frequency band different than the first frequency band ([0077]-[0078]: the beam measurement is also performed on a secondary carrier. [0080]: the beam pair includes transmit beam of the base station and receive beam of the terminal. [0081]: the same beam pair is used on multiple carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beams 71-74 of the base station and the beams of the user device and the beams 76-79 of the base station which are sub-beams of broad beam 71 and the beams of the user device, as taught by Hoydis, to be on a primary carrier and a secondary carrier, respectively, as taught by Ha.
Doing so allows the terminal to perform an effective beam selection based on measurements on two carriers (Ha: [0081]).

Regarding claim 22, Hoydis discloses An apparatus configured for wireless communication ([0086]: a user device (=apparatus) may be a receiver. [0077]: the user device communicates with a base station), comprising:
means for receiving a plurality of first transmit beams on each of a plurality of first receive beams (Figs. 7A and 8, [0071]: receive first alignment data comprising measurement data for a plurality of beam pair transmissions between beams 71-74 of the base station (=first transmit beams) and beams of the user device (=first receive beams)), wherein each of the plurality of first transmit beams and the plurality of first receive beams are spatially directional beams (Figs. 1-2: each beam of the base station and the UE are spatially directional beams);
means for selecting at least one first beam pair link (Fig. 8, [0072]: select a broad beam pair combination), each comprising a respective first transmit beam of the plurality of first transmit beams and a respective first receive beam of the plurality of receive beams ([0073]: the broad beam pair combination may comprise the first broad beam 71 of the base station. Fig. 7A, [0071]: the first broad beam 71 among beams 71-74 of the base station is part of a beam pair transmission with a beam among a plurality of beams of the user device), wherein each first transmit beam of the at least one first beam pair link comprises a respective first downlink spatial direction and each first receive beam of the at least one first beam pair link comprises a respective first uplink spatial direction ([0071]-[0073]: the first broad beam 71 of the base station is part of a beam pair transmission with a beam of the user device. [0077]: the user device communicates with the base station. Figs. 1-2: the beams of the base station are downlink spatial directional beams and the beams of the user device are uplink spatial directional beams);
means for receiving a plurality of second transmit beams on each of a plurality of second receive beams (Figs. 7B and 8, [0073]: receive second alignment data comprising measurement data for a plurality of sub-beam pair transmissions within the selected broad beam pair combination, i.e., between beams 76-79 of the base station (=second transmit beams) and beams of the user device (=second receive beams)), wherein the plurality of second transmit beams each comprise a respective second downlink spatial direction within at least one of the respective first downlink spatial directions and the plurality of second receive beams each comprise a respective second uplink spatial direction within at least one of the respective first uplink spatial directions (Figs. 7A-7B, [0073]: the plurality of sub-beams 76-79 are part of the first broad beam 71 and are part of the sub-beam pair transmissions with a beam among a plurality of beams of the user device. Figs. 1-2: each beam of the base station and the UE are spatially directional beams);
means for selecting a second beam pair link comprising a second transmit beam of the plurality of second transmit beams and a second receive beam of the plurality of third receive beams (Figs. 7B and 8, [0074]: select a narrow beam pair combination. [0073]: the narrow beam pair combination may comprise the first narrow beam 76 among narrow beams 76-79 of the base station and a beam among a plurality of beams of the user device); and
means for communicating with a transmission and reception point (TRP) utilizing the second beam pair link ([0074], [0077]: the selected narrower beam pair combination has the strongest communication channel between the base station (=TRP) and the user device).
Hoydis does not disclose the beam pair transmissions between beams 71-74 of the base station and the beams of the user device are within a first frequency band and the sub-beam pair transmissions between beams 76-79 of the base station and the beams of the user device are within a second frequency band different than the first frequency band.
However, Ha discloses the beam pair transmissions between beams 71-74 of the base station and the beams of the user device are within a first frequency band ([0077]-[0078]: terminal measures beams per beam pair on a primary carrier. [0080]: the beam pair includes transmit beam of the base station and receive beam of the terminal) and the sub-beam pair transmissions between beams 76-79 of the base station and the beams of the user device are within a second frequency band different than the first frequency band ([0077]-[0078]: the beam measurement is also performed on a secondary carrier. [0080]: the beam pair includes transmit beam of the base station and receive beam of the terminal. [0081]: the same beam pair is used on multiple carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beams 71-74 of the base station and the beams of the user device and the beams 76-79 of the base station which are sub-beams of broad beam 71 and the beams of the user device, as taught by Hoydis, to be on a primary carrier and a secondary carrier, respectively, as taught by Ha.
Doing so allows the terminal to perform an effective beam selection based on measurements on two carriers (Ha: [0081]).

Regarding claim(s) 2, 13, and 23, Hoydis in view of Ha discloses all features of claim(s) 1, 12, and 22 as outlined above. 
Hoydis discloses wherein the selecting the at least one first beam pair link further comprises (Fig. 8, [0072]: select a broad beam pair combination):
measuring a respective received power of each of the plurality of first transmit beams on each of the plurality of first receive beams (Fig. 8, [0071]-[0072]: first alignment data comprises measurement data for a plurality of beam pair transmissions of the broad beam pair combination between the plurality of beams 71-74 of the base station and the plurality of beams of the user device. [0003]: the measurement data may be received signal strength); and
selecting the at least one first beam pair link based on the respective received power of each of the plurality of first transmit beams (Fig. 8, [0006], [0018], [0072]: select the broad beam pair combination that provides the strongest communication channel between the base station and the user device based on received signal strength).

Regarding claim(s) 3 and 14, Hoydis in view of Ha discloses all features of claim(s) 2 and 13 as outlined above. 
Hoydis discloses wherein the respective received power of each first beam pair link of the at least one first beam pair link is higher than other first beam pair links ([0050]: determine which of the MxL possible beam combinations provides the strongest communication channel is based on received signal strength).

Regarding claim(s) 9, 19, and 28, Hoydis in view of Ha discloses all features of claim(s) 1, 12, and 22 as outlined above. 
Hoydis discloses wherein a respective first beam width of the plurality of first transmit beams and the plurality of first receive beams is wider than a respective second beam width of the plurality of second transmit beams and the plurality of second receive beams (Figs. 7A-7B, [0072], [0074]: the broad beam pair combination is selected among beams 71-74 of the base station and beams of the user device and the narrow beam pair combination is selected among beams 74-79 of the base station and beams of the user device).

	Claim(s) 4, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al. (US 2021/0391911 A1) in view of Ha et al. (US 2019/0245606 A1) and Zhang et al. (US 2018/0269945 A1).

Regarding claim(s) 4, 15, and 24, Hoydis in view of Ha discloses all features of claim(s) 1, 12, and 22 as outlined above. 
Hoydis in view of Ha does not disclose, but Zhang discloses wherein the plurality of first transmit beams are associated with two or more first transmission and reception points (TRPs) ([0034]: eNB comprises first plurality of antennas (=two or more first TRP) for transmitting a signal using a first transmission beam (=first transmit beams)), and the plurality of second transmit beams are associated with two or more second TRPs ([0034]: eNB comprises second plurality of antennas (=two or more second TRP) for transmitting a signal using a second transmission beam (=second transmit beams)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station, as taught by Hoydis, to include a first plurality of antennas and a second plurality of antennas for transmitting signals using first transmission beam and second transmission beam, as taught by Zhang.
Doing so allows the eNB to use massive MIMO when transmitting signals to the UE; and thus, providing an ability to communicate multiple signals to a device on the same or on overlapping frequency that would interfere with each other if they were on the same path (Zhang: abstract, [0003]).

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al. (US 2021/0391911 A1) in view of Ha et al. (US 2019/0245606 A1), Zhang et al. (US 2018/0269945 A1), and Subramanian et al. (US 2018/0287683 A1).

Regarding claim(s) 5, Hoydis in view of Ha discloses all features of claim(s) 4 as outlined above. 
Hoydis in view of Ha does not disclose, but Subramanian discloses wherein the receiving the plurality of first transmit beams further comprises:
receiving a plurality of synchronization signal blocks (SSBs) on the plurality of first transmit beams ([0077], [0078]: UE receives a plurality of SS blocks on a first set of transmission beams).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user device, as taught by Hoydis, to receive a plurality of SS blocks transmitted on a first set of transmission beams, as taught by Subramanian.
Doing so allows the UE to perform channel measurements for the plurality of the SS blocks and report the measurements to the base station so that the base station can determine a transmission beam for data transmission, control transmission , future transmission, and current transmissions (Subramanian: [0079]-[0080]).

	Claim(s) 8, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al. (US 2021/0391911 A1) in view of Ha et al. (US 2019/0245606 A1) and Subramanian et al. (US 2018/0368004 A1) (cited in IDS).

Regarding claim(s) 8, 18, and 27, Hoydis in view of Ha discloses all features of claim(s) 1, 12, and 22 as outlined above. 
Hoydis in view of Ha does not disclose, but Subramanian discloses further comprising:
sending an internal request to scan the plurality of first transmit beams to identify the at least one first beam pair link (Fig. 7, [0086]-[0088]: UE has to find appropriate receive beams to successfully receive P1 signals transmitted on different transmit beams so that the UE can discover a BPL. Note: “an internal request” is equated to the UE requiring to find appropriate receive beams because it is an internal procedure to determine whether an receive beam is successfully receiving the P1 signal); and
receiving an internal report indicating the at least one first beam pair link ([0088]: UE discovers the BPL when it has successfully received the P1 signal. Note: “internal report” is equated to the UE discovering the BPL because it is an internal procedure to determine whether a BPL has been discovered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the user device, as taught by Hoydis, to find appropriate receive beams to successfully receive P1 signals transmitted on different transmit beams so that the UE can discover a BPL, as taught by Subramanian.
Doing so allows the UE to successfully receive the symbols of the P1 signals for BPL discovery and refinement procedure (Subramanian: [0086]-[0088]).

	Claim(s) 10, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoydis et al. (US 2021/0391911 A1) in view of Ha et al. (US 2019/0245606 A1) and Bienas et al. (WO 2021/083866 A1).

Regarding claim(s) 10, 20, and 29, Hoydis in view of Ha discloses all features of claim(s) 1, 12, and 22 as outlined above. 
Hoydis in view of Ha does not disclose, but Bienas discloses wherein the first frequency band comprises FR2 and the second frequency band comprises FR4-a or FR4-1, FR4 or FR5 (pg. 5 l. 36 – pg. 6 l. 4: 5G-NR uses smart antennas and beam forming / steering methods on radio links operating on higher frequency ranges such as FR2 and FR4 that are deployed by base stations and mobile communication devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beams 71-74 of the base station and the beams of the user device and the beams 76-79 of the base station which are sub-beams of broad beam 71 and the beams of the user device, as taught by Hoydis, to be on a primary carrier and a secondary carrier, respectively, as taught by Ha, and modify the primary carrier and the secondary carrier, as taught by Ha, to be operating on higher frequency ranges FR2 and FR4, respectively, as taught by Bienas.
Doing so allows the base stations and the mobile communication devices to use directional transmission and reception techniques to achieve greater reach using a given power budget or to make use of the good spatial re-use properties that radio links are operating on higher frequency ranges (Bienas: pg. 6 ll. 1-4).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478